DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Haddick et al. (US 9,366,862).
As per claim 1, Haddick et al., hereinafter Haddick, discloses a device for the determination and analysis of the motor skill and the oculomotor skill of a person (100), with a headset comprising at least the following components:
- a display unit (9) for displaying an image to the eyes of a person (100), when the headset is mounted on the head of the person (100) (Figure 1, 6 and 14A), 
- an optical sensor system (3, 4, 6) for estimating the position and shape of an object in three-dimensional space and for estimating the position of the head set in three dimensional space (column 30, line 41-43 where the GPS or RFID may be used to determine a wearer’s location; column 40, line 27-28 where sensors are used in the augmented reality glasses, and line 50-59 where sensors may be accelerometer, position sensor, distance sensor, optical sensor, video sensor, infrared sensor, light sensor, photocell sensor, or RF sensor), wherein the optical sensor system (3, 4, 6) is arranged and designed for the detection and registration of the hands and fingers of the person (100) (column 70, line 56-59 where the eyepiece may utilize hand recognition algorithms to detect the shape of the hand/fingers),
- an eye-tracking module (8) that is configured to determine a point of gaze of the person (100) wearing the device (column 69, line 5-9 where the eyepiece may be able to determine where the user is gazing).  
As per claim 2, Haddick demonstrated all the elements as disclosed in claim 1, and further discloses characterized in that the display unit (9) comprises a transparent or semi-transparent screen, wherein the image is displayable on the transparent or semi-transparent screen or to the eyes, wherein the display unit (9) is particularly comprised in an augmented reality module (column 1, line 45-48; column 7, line 15-19).  
As per claim 3, Haddick demonstrated all the elements as disclosed in claim 1, and further discloses characterized in that the display unit (9) comprises a non-transparent screen that is arranged in front of the eyes of the person (100), when the person (100) is wearing the device, and wherein an image is displayable on the screen (column 99, line 15 where the lenses may be opaque).  
As per claim 4, Haddick demonstrated all the elements as disclosed in claim 1, wherein the headset comprises a stereo-camera system (3) for recording the surrounding of the person (100), particularly the field of view of the person (100), and wherein device is configured such that the recording of the stereo-camera system (100) is displayable on the screen of the display unit (9),Page 3 of 7Attorney Ref. No. 95083/367.1 particularly such that a three-dimensional impression of the surrounding is evoked at the person (100) (Figure 1, item 108 shows a stereo-camera system; Figure 116 shows stereo images of Figure 110; column 30, line 24-47 where image could be stored and displayed).  
As per claim 5, Haddick demonstrated all the elements as disclosed in claim 1, and further discloses wherein the headset comprises a camera (3) for recording the surrounding of the person (100), particularly the field of view of the person (100), wherein the device is particularly configured such that the recording of the camera (3) is displayable on the screen of display unit (9) (column 27, line 29-31 where the camera imaging the surroundings; column 49, line 30-38 where a forward facing camera is used; column 30, line 24-47 where image could be stored and displayed).  
As per claim 6, Haddick demonstrated all the elements as disclosed in claim 1, and further discloses wherein the headset comprises an inertial measurement unit (5), wherein the inertial measurement unit (5) is configured to register an inclination and/or a motion of the head of the person (100), when the person (100) is wearing the device, wherein the inertial measurement unit (5) particularly comprises a gyroscope and an accelerometer (column 49, line 21-25 where the eyepiece may include an accelerometer or a gyroscope which inherently register an inclination or a motion).  
As per 7, Haddick demonstrated all the elements as disclosed in claim 1, and further discloses wherein the device comprises a body motion sensor system for measuring movements of the body of the person, wherein the motion sensor particularly is or comprises an inertial measurement unit or an accelerometer (column 52, line 32-54 where the sensors can be mounted on the body).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over J Haddick et al. (US 9,366,862) as applied to claim 1 above, and further in view of Jeong et al. (KR101645245).
As per claim 8, Haddick demonstrated all the elements as disclosed in claim 7.
It is noted Haddick does not explicitly teach  
an image- or a depth-sensor (6), wherein the image- or depth-sensor (6) is oriented and arranged such on the headset that at least a part of a foot of the person (100) can be captured by a recordable field of view of the image- or depth-sensor (6), when the headset is mounted on the head, particularly wherein the part of the foot can be at least temporarily captured by the body motion sensor system, when the headset is mounted on the head and the person wearing the device walks. However, this is known in the art as taught by Jeong et al, hereinafter Jeong. Jeong discloses a HMD where the image of shoe or foot is captured and displayed on the HMD (page 5, line 19-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeong into Haddick because Haddick discloses a method of detecting a hand and Jeong further discloses an image of foot can be displayed for the purpose of personalize a control interface. 
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over J Haddick et al. (US 9,366,862) as applied to claim 1 above, and further in view of Omr et al. (US 2016/0169703).
As per claim 12, Haddick demonstrated all the elements as disclosed in claim 1.
It is noted Haddick does not explicitly teach
- Determining with at least one component of the device, particularly with the inertial measurement unit, with the body motion sensor system, with the camera and/or the stereo-camera system, the motion of the head of the walking person wearing the device, - Determining a walking speed of the person wearing the device with at least one component of the device, particularly with the body motion sensor system, the camera and/or the stereo-camera system, - Determining from the determined walking speed and the motion of the head a step length and a step frequency. However, this is known in the art as taught by Omr et al., hereinafter Omr. Omr discloses a method of characterizing foot motion using multiple sensor assemblies ([0049] where sensors include inertial sensors and motion sensors; [0091] where step frequency and step length may be derived).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Omr into Haddick because Haddick discloses a method of detecting a hand and Omr further discloses  motion of foot could be derived the purpose of tracking individual activities. 

Allowable Subject Matter
Claims 9-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        May 6, 2022